 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-11-2226-01-PHX-GMS
10                         Plaintiff,
11   v.                                                ORDER OF DETENTION
12   Omar Ivan Robles-Torres,
13                         Defendant.
14            A detention hearing on the Petition on Supervised Release was held on October
15   18, 2018.
16            The Court Finds that the Defendant has knowingly, intelligently, and voluntarily
17   waived his right to a preliminary revocation hearing.
18            The Court Further Finds that the Defendant has failed to sustain his burden of
19   proof by clear and convincing evidence pursuant to Rule 32.1(a)(6), FED.R.CRIM.P.,
20   that he is not a serious flight risk. United States v. Loya, 23 F.3d 1529 (9th Cir. 1994).
21            IT IS ORDERED that the Defendant shall be detained pending further order of the
22   court.
23            Dated this 18th day of October, 2018.
24
25
26
                                                                 Honorable John Z. Boyle
27                                                               United States Magistrate Judge
28
